Citation Nr: 1801398	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  08-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (back disability) from March 31, 2005.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 22, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO in Detroit, Michigan, which granted service connection for a back disability and assigned a 20 percent initial disability rating, effective March 31, 2005 (date of claim for service connection).  

This case was previously before the Board in July 2016, where the Board, in pertinent part, denied an initial rating in excess of 20 percent for the back disability. 
The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Joint Motion for Remand (JMR), the Court partially vacated the Board's decision to the extent that the July 2016 decision denied a rating in excess of 20 percent for the back disability.  The parties to the JMR also agreed that evidence of record raised the issue of a TDIU.  

As to the back disability, in the instant decision, the Board addresses the deficiencies indicated in the July 2017 JMR; therefore the Board has met its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FNDING OF FACT

For the rating period on appeal from March 31, 2005, the service-connected back disability more nearly approximates painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less during flare-ups, with no unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from March 31, 2005, the criteria for a disability rating of 40 percent, but no higher, for the service-connected lumbar spine disability have been met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).  

As the back rating question on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

The Board's July 2016 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not raised or challenged before the Court, and was not subject of the JMR and Court order.  Further, as the Veteran has not advanced a worsening of back disability symptoms since the last VA examination, the Board need not remand the instant matter for a new VA examination. 

There remains no question as to the substantial completeness of the initial rating issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  VA's duties to assist and to provide notification have been met.

Higher Initial Rating for Back Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is in receipt of a 20 percent disability rating for the back disability under Diagnostic Code 5242.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  
 
The Veteran contends generally that the service-connected back disability symptoms and impairment more closely resemble the criteria for a rating in excess of 20 percent.  See June 2016 Appellant's Brief.  

After a review of all the evidence, lay and medical, and after resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period on appeal from March 31, 2005, the service-connected back disability more nearly approximates painful limitation of motion of the lumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less during flare-ups, with no unfavorable ankylosis of the thoracolumbar spine, to warrant a 40 percent initial disability rating, but no higher.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

A June 2005 VA examination report reflects the Veteran reported chronic lower back pain, pain as a seven to nine on the one to ten pain scale, worse with activities.  The Veteran also reported the inability to stand for more than 30 minutes, carry more than 20 pounds, walk more than one block, or climb more than one flight of stairs.  The June 2005 VA examination report reflects forward flexion to 60 degrees, to include pain, and that the Veteran was not experiencing a flare-up.  March 2009 and June 2009 VA treatment records reflect forward flexion to approximately 30 to 40 degrees, and that the Veteran was not experiencing a flare-up.  At the February 2013 VA examination, range of motion testing of the thoracolumbar spine reflected forward flexion to 60 degrees, with no objective evidence of painful motion.  The February 2013 VA examiner specifically assessed that the back disability manifested as less movement than normal and tenderness.  

When comparing the two spinal examinations, the March 2009 and June 2009 VA treatment records reflecting forward flexion to approximately 30 to 40 degrees, and considering all the other evidence of record, the Board finds that forward flexion of the lumbar spine is limited to approximately 60 degrees or less normally due to pain, and limited to approximately 30 degrees or less during a flare-up of pain.  See June 2005 and February 2013 VA examination reports; see also March 2009 and June 2009 VA treatment records.  

For these reasons, the Board will resolve reasonable doubt in favor of the Veteran to find that, for rating period on appeal from March 31, 2005, forward flexion of the lumbar spine was limited to 30 degrees or less due to painful limitation of motion with painful flare-ups, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the lumbar spine disorder is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted at any point during the relevant rating period from March 31, 2005 for the lumbar spine disorder.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected back disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  An unappealed May 2014 rating decision denied service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected back disability.  The Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record since the final May 2014 rating decision denial; therefore, a separate rating for neurologic abnormalities associated with the service-connected back disability is not warranted.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

Extraschedular Referral Consideration

The Board had also considered whether referral for an extraschedular rating is warranted for the service-connected back disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 
27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. 
§ 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the service-connected back disability are specifically contemplated by the schedular rating criteria; therefore, no extraschedular claim is raised, and no referral for extraschedular consideration is required.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain and flare-ups of pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5242) specifically contemplate such symptomatology and functional impairment, including motion limited by orthopedic factors such as pain, weakness, and fatigue, including during flare-ups (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991) (read together with schedular rating criteria, 38 C.F.R. 
§§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  Therefore, the Board finds that the record does not reflect that the back disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.


ORDER

An initial disability rating of 40 percent, and not higher, for the service-connected back disability, for the entire initial rating period from March 31, 2005, is granted. 


REMAND

TDIU

In a January 2016 rating decision, the RO denied a TDIU.  Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see also Cook v. Principi, 318 F.3d 1334 (2002) ("If a veteran fails to appeal from an RO decision concerning a claim, the decision becomes 'final,' and 'the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.'" (quoting 38 U.S.C. 
§ 7105(c))).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  The NOD is to be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C. § 7105; 38 C.F.R. 
§ 20.302; see also Sims v. Shinseki, 578 F.3d 1332 (2009).  For these reasons, the Veteran was required to file a NOD to the RO's denial of a TDIU within one year of the January 22, 2016 letter informing of the RO's January 2016 decision to deny TDIU, and the letter also informed of appellate rights.  No NOD regarding the denial of a TDIU was received by VA within the one year appeal period.

Additionally, no new and material evidence was received by VA within one year of the mailing of the January 22, 2016 notice of the January 2016 rating decision denying a TDIU.  See 38 C.F.R. § 3.156(b) (2017) (finality may also be prevented from attaching to a rating decision when new and material evidence is submitted within one year of the mailing of notice of the rating decision).  The Veteran did not file a timely NOD or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  As such, the January 2016 rating decision denying entitlement to a TDIU became final.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (2017).  The Veteran has not alleged CUE in this case regarding the January 2016 rating decision denying a TDIU; he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the January 2016 rating decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised a claim for TDIU, the RO adjudicated the issue of TDIU, and the adjudicative decision denying TDIU became a final decision.  This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denying TDIU (in January 2016).  The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher rating when new evidence was submitted within one year of the RO's decision assigning a rating for the underlying disability, a question not at issue in this Veteran's case because of the finality of the January 2016 TDIU rating decision, and no additional evidence within one year of the decision.  

In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the Veteran's TDIU claim, and has done so in a rating decision that has become final.  Accordingly, the issue of entitlement to a TDIU prior to January 22, 2016 is legally precluded as an issue before the Board.  The January 2016 rating decision denying a TDIU became final, and the Veteran has not alleged CUE in that decision.  

Pursuant to Rice, the Board has considered whether a new claim for a TDIU, either formal or informal, has been raised subsequent to the January 2016 final rating decision denial of a TDIU (issued on January 22, 2016).  As a TDIU is a form of increased rating, even though there is a prior final decision, subsequent to the date of the final decision a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities.  Reopening of a claim for increased rating based on new and material evidence (38 C.F.R. § 3.156) is not required; only some intent by the Veteran to newly claim TDIU (which he can raise at any time) is required to raise TDIU, or, alternatively, some subsequent evidence suggesting unemployability will raise a new claim for TDIU.  

Just as there is a requirement that there be a new claim for increase, or that additional evidence suggest worsening of a disability, in order to raise a new claim for increased rating for a particular disability, for a previously denied TDIU, there must be some additional claim (intent) for TDIU or evidence suggestive of unemployability due to service-connected disabilities in order to raise a new claim for TDIU.  See 38 C.F.R. § 3.155 (2014) (includes intent to file a claim); Hurd v. West, 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  

Nevertheless, because there has been a prior final rating decision denial of a TDIU in this case, a new claim for a TDIU (a form of increased rating) is required to obtain readjudication of the issue of a TDIU, just as a new claim for an increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  Any informal claim, including statements of the Veteran liberally construed, following the January 2016 rating decision may serve as a new claim for TDIU (increase), and may reattach during the still pending rating issue that is being decided in the instant decision.  Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155 (2014). 

Further, notwithstanding the general pronouncement in Rice that a TDIU is not a freestanding claim, a veteran in fact can raise what is essentially a freestanding TDIU claim by claiming TDIU, formally or informally, when no other rating issue is claimed or on appeal.  A claim for TDIU is not necessarily a claim for increased rating, but could simply be a claim for TDIU based on total occupational impairment due to the service-connected disabilities as currently rated, the percentage ratings of which the Veteran is in full agreement.  In a case such as this case, where there is a prior final denial of TDIU, VA will look to both the evidence suggestive of unemployability and the Veteran's statements for an intent to reassert a TDIU claim.

In this case, parties to the July 2017 JMR agreed that the issue of a TIDU has been raised.  As the January 2016 rating decision denying entitlement to a TDIU became final, the issue of entitlement to a TDIU from to January 22, 2016 is before the Board.  For these reasons, the statutes, regulations, and Court precedential decisions regarding finality of prior decisions provide that the Board does not have jurisdiction over the issue of entitlement to a TDIU for any period prior to January 22, 2016. 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103.

As the issue of entitlement to a TDIU from January 22, 2016 has not previously been addressed by the AOJ, the Board remands the issue to the AOJ for initial adjudication.  

Accordingly, the issue of a TDIU from January 22, 2016 is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU from January 22, 2016.  If the benefit sought on appeal is denied, the Veteran and representative should be provided a SOC.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


